DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot.  Applicant’s amendments requiring the button having a low-polarization coating is sufficient to overcome the previous rejection.  The examiner notes that the button is not further defined besides having the low-polarization coating.  After further review, Element 20 has such a coating and is located proximal to the stem 15 and the base 48.  Therefore, a new grounds of rejection is being made with a different embodiment of Cho et al which is necessitated by amendment.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 7, 9-11, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (US Publication 2017/0105635).
Referring to Claim 1, Cho et al teaches a biostimulator comprising: a battery assembly including a cell can containing an electrolyte (e.g. Figure 2A, battery assembly 52 and Paragraph [0031] which incorporates Lund et al (US Patent 8,541,131) in its entirety. Lund et al in Column 1 lines 48-Column 2 line 15 and Column 4 lines 48-50 disclose the battery assembly (cell can) contains an electrolyte); an attachment feature coupled to the battery assembly (e.g. Figure 2A, Elements 15, 48, and 20), wherein the attachment feature includes a stem having an annular stem wall extending between a base and a button (e.g. Figure 2A, stem 15, base 48, button 20; the examiner notes that the claim as currently written does not provide any additional structure for the button except having a low-polarization coating); a low-polarization coating on the button, wherein the low-polarization coating effectively enlarges an electrode surface area of the button (e.g. Paragraph [0045] discloses electrode 20 include a low polarizing coating).
Referring to Claim 9, Cho et al teaches a biostimulator system, comprising: a transport system including a catheter having a distal end (e.g. Figure 2B, catheter 320); a biostimulator coupled to the distal end (e.g. Figures 2A and 2B, Element 10) and including a battery assembly including a cell can containing an electrolyte (e.g. Figure 2A, Element 52 and Paragraph [0031] which incorporates Lund et al (US Patent 8,541,131) in its entirety.  Lund et al in Column 1 lines 48-Column 2 line 15 and Column 4 lines 48-50 disclose the battery assembly (cell can) contains an electrolyte), an attachment feature coupled to the battery assembly (e.g. Figure 2A, Elements 15, 48, and 20), wherein the attachment feature includes a stem having an annular stem wall extending between a base and a button (e.g. Figure 2A, stem 15, base 48, button 20); a low-polarization coating on the button, wherein the low-polarization coating effectively enlarges an electrode surface area of the button (e.g. Paragraph [0045] discloses electrode 20 include a low polarizing coating; the examiner notes that the claim as currently written does not provide any additional structure for the button except having a low-polarization coating).
Referring to Claim 15, Cho et al teaches a method, comprising: disposing a low-polarization coating on a button of an attachment feature (e.g. Paragraph [0045] discloses button 20 include a low polarizing coating; the examiner notes that the claim as currently written does not provide any additional structure for the button except having a low-polarization coating), wherein the attachment feature includes a stem having an annular stem wall extending between a base and the button, and wherein the low-polarization coating effectively enlarges an electrode surface area of the button (e.g. Figure 2A, stem 15, base 48, button 20); mounting the attachment feature on a battery assembly after disposing the low- polarization coating on the button (e.g. Figure 2A, battery assembly 52), wherein the battery assembly includes a cell can containing an electrolyte (e.g. Figure 2A, Element 52 and Paragraph [0031] which incorporates Lund et al (US Patent 8,541,131) in its entirety.  Lund et al in Column 1 lines 48-Column 2 line 15 and Column 4 lines 48-50 disclose the battery assembly (cell can) contains an electrolyte).

Referring to Claims 2, 10 and 16, Cho et al teaches the claimed invention, wherein the low-polarization coating includes one or more of titanium nitride or iridium oxide (e.g. Paragraph [0045] discloses electrode 20 has a low polarization coating of iridium oxide).

Referring to Claims 3, 11 and 17, Cho et al teaches the claimed invention, wherein the low-polarization coating covers an entirety of an exterior surface of the attachment feature (e.g. Paragraph [0045] discloses electrode 20 has a low polarization coating of iridium oxide).

Referring to Claim 7, Cho et al teaches the biostimulator of claim 1, wherein the attachment feature is monolithically formed from a rigid material, and wherein the stem is a single post having an annular transverse profile (e.g. Figure 2A).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 8, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Publication 2017/0105635) in view of Bornzin (US Publication 2015/0238768).

Referring to Claims 6 and 20, Cho et al teaches the claimed invention except further comprising an insulating coating on the cell can.
 	Bornzin teaches that it is known to use a leadless implantable medical device (LIMD) having an insulating coating on the cell can as set forth in Paragraph [0033] to render those portions substantially electrically inert to prevent those portions from also acting as an electrode.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Cho et al, with use a leadless implantable medical device (LIMD) having an insulating coating on the cell can as taught by Bornzin, since such a modification would provide the predictable results of rendering those portions substantially electrically inert to prevent those portions from also acting as an electrode.
Referring to Claims 8 and 14, Cho et al teaches the claimed invention, wherein the attachment feature is part of delivering biostimulation using the biostimulator (e.g. Paragraph [0090] discloses the pulse generator delivers electrical stimulation to the electrode 20).  However, Cho et al does not explicitly disclose the attachment electrode is an anode.
 	Bornzin teaches that it is known to use a leadless implantable medical device (LIMD) having an anode as set forth in Paragraph [0033] to provide delivering electrical stimulation.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Cho et al, with a leadless implantable medical device (LIMD) having an anode as taught by Bornzin, since such a modification would provide the predictable results of delivering electrical stimulation. 	Additionally, it would have been obvious to try the electrode as an anode as there is only a finite number of possibilities, the other being a cathode, that would result in the delivery of electrical stimulation.
Claims 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Publication 2017/0105635) in view of Maile et al (US Publication 2019/0054304).
Referring to Claims 5, 13 and 19, Cho et al teaches the claimed invention, except wherein the attachment feature is coupled to the battery assembly by a weld extending circumferentially around the base and the cell can. 	Maile et al teaches that it is known to use welding a docking member (attachment feature) to a housing of a battery assembly as set forth in Figure 14, attachment feature 1160 , Figure 15 attachment feature 1210 and Paragraphs [0147] and [0153] to provide secure attachment of the attachment feature to the housing to facilitate delivery and retrieval of the device.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Cho et al, with welding a docking member (attachment feature) to a housing of a battery assembly as taught by Maile et al, since such a modification would provide the predictable results of secure attachment of the attachment feature to the housing to facilitate delivery and retrieval of the device.
Allowable Subject Matter
Claims 4, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Levicky whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792